Citation Nr: 0830713	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to combat-related shrapnel wounds.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969, including honorable combat service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to find that new and material 
evidence had been received to reopen the veteran's previously 
denied claim of service connection for a back disability.  

In a May 2007 decision, the Board reopened the claim and 
remanded for further development-including a VA examination.  
The requested action was taken and the case is appropriately 
before the Board for review.  

The Board notes that the veteran appeared and testified at a 
hearing with Decision Review Officers (DRO) in April 1997.  
The transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed back disability did not 
have its onset in service, nor was it caused by his service-
connected shrapnel wounds.  


CONCLUSION OF LAW

A back disorder was not caused or worsened by service, nor is 
it presumed to have been caused by service or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2007, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
May 2007 letter.  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2007 notice was not given prior to the 
appealed AOJ decision, dated in April 2004.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in May 2007 and a Supplemental Statement of the Case 
was issued subsequent to that notice in May 2008, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his claimed disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  Prior to the last final 
decision, the veteran appeared and testified at two DRO 
hearings, but did not request a hearing on the instant 
appeal.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for a back disability-
claimed to be secondary to shrapnel wounds received in 
service.  He contends that he experienced back pain since 
service and has since been treated for such.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The Board notes that in this case given the veteran's award 
of a Purple Heart and Combat Action Ribbon, it is conceded 
that the veteran injured his back from a grenade injury 
during combat.  Notably, however, section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service, id., 
and competent medical evidence is still generally required to 
address the questions of either current disability or nexus 
to service, see Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (quoting Caluza v. Brown, 7 Vet. App. 498, 507 
(1995)).  

The veteran's service medical records are devoid of any 
complaint or treatment related to back problems.  A July 1969 
Report of Medical Examination at separation rendered a normal 
clinical evaluation concerning the spine, and this finding 
had not changed for an August 1969 examination.  

The veteran's DD Form 214 shows that he received a National 
Defense Service Medal; Vietnam Service Medal w/1*; Rifle 
Marksmanship Badge; Vietnam Campaign Medal w/device; Purple 
Heart Medal; Combat Action Ribbon; and RVN Cross of Gallantry 
w/Palm.  

Post-service, a January 1980 VA examination addressed the 
veteran's in-service shrapnel wound injuries, and there was 
no mention of a back problem.  A March 1980 rating decision 
granted service connection for multiple fragment wounds, and 
noted that x-rays had revealed scatter flecks of metal debris 
in the pelvic region, and in both thighs.  

At a March 1984 VA examination, the veteran complained of 
swelling in multiple joints in his body, and numbness on the 
lateral side of the left thigh.  Testing noted sensory to 
pinprick was questionably decreased on the lateral and 
anterior part of the left thigh.  X-ray of the lumbosacral 
spine revealed slight degenerative change at L4-5 and L5-S1.  
Noted also, was the presence of foreign bodies that could be 
shrapnel.  Assessment included symptom of myalgia 
paresthetica of the left lower extremity.  At an August 1996 
VA examination, the veteran complained that he had some 
severe back problems, and described his grenade wounds during 
Vietnam.  The examiner found some limitation of motion of the 
low back, and stated that the problems with the veteran's 
lumbar spine were probably not related to the hand grenade 
injury.  

At an April 1997 RO hearing, the veteran testified that after 
the in-service injury he had been put on convoys and his back 
would bother him.  Also, his leg had burned.  

A May 1998 VA treatment record contained the veteran's 
complaints of lower extremity weakness and pain.  The 
impression was low back pain.  

At a May 2002 VA examination performed pursuant to other 
then-pending claims, the veteran also related that he had had 
numbness and tingling of the left leg since being involved in 
an explosion in Vietnam in 1969, at which time he had 
sustained a ruptured disc.  A physical examination found 
diminished sensation of the left leg in its entirety.  The 
examiner's impression was traumatic arthritis and disc 
disease of the lumbar spine with neuritic symptoms of the 
left leg, chronic, progressive, moderate disability.  

In September 2003, the veteran sought to reopen a claim of 
service connection for a low back disability.  Records 
gathered pursuant thereto contained a July 2001 VA MRI report 
that found lipomatosis of the lower lumbar spine, and disc 
bulge at L4-5, L5-S1, and desiccated disc at L5-S1.  In July 
2003, the veteran sought management of increasing low back 
pain.  The assessment was chronic low back pain with 
questionable radiculopathy, degenerative joint disease, and 
diabetes mellitus likely causing distal lower extremity 
numbness.  

Again in August 2005, the veteran sought management of his 
increasing low back pain.  He was assessed as having chronic 
low back pain with lumbar radiculopathy, most likely 
secondary to a bulge at the L4-5 disc, which narrowed the 
thecal sac.  In June 2006, the veteran was diagnosed as 
having chronic low back and bilateral lower extremity pain 
secondary to degenerative disc disease and facet degenerative 
joint disease.  

Pursuant to the Board remand, the veteran underwent a VA 
examination in April 2008.  The examiner reviewed the 
veteran's claims file in its entirety.  The veteran reported 
a history of central low back pain, sharp in nature and 
without radiation.  The veteran had facet blocks through the 
pain clinic which only offered him a minimal benefit.  While 
serving in Vietnam, the veteran received shrapnel injuries to 
his lower extremities, buttocks and upper extremities.  The 
veteran reported no periods of flare-ups or any 
incapacitating episodes in the last 12 months.  He reported a 
burning sensation in both lower extremities, but no weakness, 
or bowel or bladder incontinence.  The veteran advised that 
he had quit his work as a truck driver due to his low back 
problems.  

Upon physical examination, the veteran was noted to have a 
normal gait.  He had tenderness over the spinous processes of 
the lumbar spine, but without spasm in the paraspinous 
musculature.  He was found to have forward flexion to 80 
degrees and extension to 10 degrees.  Lateral rotation was 30 
degrees bilaterally and lateral flexion was 20 degrees 
bilaterally.  The veteran's sensation in the lower 
extremities was intact.  

The examiner also reviewed the September 2006 x-rays and 
September 2007 CT scan, which respectively revealed mild to 
moderate degenerative joint disease from L3-S1, and 
degenerative joint disease with bulging discs from L4-S1 with 
mild narrowing of the foramina secondary to facet 
degenerative joint disease.  He ultimately diagnosed the 
veteran as having myofascial lumbar syndrome secondary to 
facet joint arthritis.  

The examiner opined that the veteran's current back 
disability was more likely due to deconditioning, the aging 
process, obesity and his work history.  He further opined 
that the veteran's back disability was not likely secondary 
to the shrapnel wounds received while in service.  In 
reaching this opinion, the examiner indicated that the 
veteran had no specific shrapnel wounds to the low back as 
the wounds were in his buttocks and upper and lower 
extremities.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for his 
currently diagnosed back disability on a direct, presumptive 
or secondary basis.  As noted above, it is conceded that the 
veteran had a back injury in service, but this concession, 
alone, does not rise to a presumptive finding of service 
connection for his currently diagnosed back disability.  The 
evidence of record first revealed a back condition in March 
1984.  The record, however, is devoid of any competent 
medical opinion linking the veteran's current back disability 
to service or to the shrapnel wounds incurred during combat.  

The veteran has reported experiencing back pain since being 
injured by an in-service grenade explosion.  The Board 
appreciates the veteran's assertions that his currently 
diagnosed back condition is etiologically related to an in-
service injury or service-connected disability, but notes 
that the veteran is competent, as a layman, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent a 
competent medical opinion linking the veteran's currently 
diagnosed back disability to service or to a service-
connected disability, service connection must be denied on a 
direct and secondary basis.  

As noted above, the degenerative changes in the veteran's 
back were first noted in March 1984.  There is no evidence of 
record to show that the veteran was diagnosed as having 
arthritis of the back within one year of service discharge.  
Thus, service connection is also denied on a presumptive 
basis.  



ORDER

Service connection for a back disability is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


